DETAILED ACTION
The non-final office action is responsive to U.S. Patent Application U.S. Patent Application 16/876,378, last communication received on 02/18/2021. Claims 21-40 are pending; claims 21-40 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/18/2021 was filed before the mailing date of the non-final office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,659,403 B2 (hereinafter P403). Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim 21 of the Instant Application
Claim 1 of P403
A method, comprising:
A method, comprising:
at a server system comprising one or more processors and memory:
at a server system comprising one or more processors and memory:
A) joining a first user to a primary communication channel that is associated with an automated human interface module, the automated human interface module including a plurality of nodes, wherein the primary communication channel facilitates electronic communication between a corresponding enterprise data source and a remote user device associated with the first user;
A) joining a first user to a primary communication channel that is associated with an automated human interface module, the automated human interface module including a plurality of nodes, wherein the primary communication channel facilitates electronic communication between a corresponding enterprise data source and a remote user device associated with the first user;
B) receiving a first message that is posted by the first user, wherein the first message comprises a first text communication;
B) receiving a first message that is posted by the first user, wherein the first message comprises a first text communication;

C) responsive to receiving the first message, sending the first text communication to a decision module associated with a plurality of classifiers, the decision module configured to identify a first node within the plurality of nodes, wherein the first node is a node that best matches with the first text communication in accordance with the plurality of classifiers;
D) processing, with each respective classifier of the plurality of classifiers, the first text communication thereby producing a respective classifier result for each respective classifier of the plurality of classifiers, and thereby producing a plurality of classifier results, wherein each respective classifier result of the plurality of classifier results identifies a respective node of the plurality of nodes that best matches with the first text communication in accordance with a corresponding classifier in the plurality of classifiers;

E) collectively considering, with the decision module, the plurality of classifier results thereby identifying the first node within the plurality of nodes;  and
E) sending the first message comprising the first text communication to the first node.
F) sending the first message comprising the first text communication to the first node of the plurality of nodes.


Claim 21 of the instant application is anticipated by patent claim 1 in that claim 1 of the patent contains all the limitations of claim 21 of the instant application. Claim 21 of the instant application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting.

As to claims 22-40, claims 1-20 of P403 obviously disclose all limitations in claims 21-40. Accordingly, Claims 22-40 of the instant application are not patently distinct from the earlier patent claims and as such are unpatentable for obvious-type double patenting.

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-48 of U.S. Patent No. 10,187,337 B2 (hereinafter P337). Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim 21 of the Instant Application
Claim 1 of P337
A method, comprising:
A method, comprising:
at a server system comprising one or more processors and memory:
at a server system comprising one or more processors and memory:
A) joining a first user to a primary communication channel that is associated with an automated human interface module, the automated human interface module including a plurality of nodes, wherein the primary communication channel facilitates electronic communication between a corresponding enterprise data source and a remote user device associated with the first user;
joining a first user to a primary communication channel, wherein the primary communication channel facilitates electronic communication between a corresponding enterprise data source and a remote user device associated with the first user;
joining the first user to a sub-channel associated with the primary communication channel, wherein the sub-channel hosts a plurality of users including the first user;
B) receiving a first message that is posted by the first user, wherein the first message comprises a first text communication;
receiving a first message that is posted by the first user, wherein the first message comprises (a) an application programming interface token identifying the first user and (b) a first text communication;

responsive to the first message, comparing the first text communication to each tag in each respective set of tags in a plurality of sets of tags, wherein each respective set of tags in the plurality of sets of tags is uniquely associated with (i) a different automated human interface module in one or more automated human interface modules associated with the sub-channel or (ii) a different node within a plurality of nodes in an automated human interface module in the one or more automated human interface modules, wherein
D) using the plurality of classifier results to identify a first node within the plurality of nodes; and
responsive to the first message, comparing the first text communication to each tag in each respective set of tags in a plurality of sets of tags, wherein each respective set of tags in the plurality of sets of tags is uniquely associated with (i) a different automated human interface module in one or more automated human interface modules associated with the 

the first message is routed to a first automated human interface module in the one or more automated human interface modules or a first node within the first automated human interface module that is associated with a tag that best matches the first text communication, and the first automated human interface module prepares a second message responsive to the first message;
receiving the second message that is posted by the first automated human interface module, wherein the second message includes (a) the first application programming interface token identifying the first user, and (b) a second communication responsive to the first message; and



Claim 21 of the instant application is anticipated by patent claim 1 in that claim 1 of the patent contains all the limitations of claim 21 of the instant application. Claim 21 of the instant application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting.

As to claims 22-40, claims 1-48 of P337 obviously disclose all limitations in claims 21-40. Accordingly, Claims 22-40 of the instant application are not patently distinct from the earlier patent claims and as such are unpatentable for obvious-type double patenting.

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,647,968 (hereinafter P968). Although the claims at issue are not identical, they are not patentably distinct from each other.


Claim 21 of the Instant Application
Claim 1 of P968
A method, comprising:
A method, comprising:
at a server system comprising one or more processors and memory:
at a server system comprising one or more processors and memory:
A) joining a first user to a primary communication channel that is associated with an automated human interface module, the automated human interface module including a plurality of nodes, wherein the primary communication channel facilitates electronic communication between a corresponding enterprise data source and a remote user device associated with the first user;
using a unique identifier received from a first user to obtain characteristic information from a user profile corresponding to the first user that is stored in one or more data stores;
joining the first user to a plurality of pre-existing primary communication channels based upon the user profile information for the first user, wherein each primary communication channel in the plurality of primary communication channels facilitates electronic communication between a corresponding enterprise data source and a first remote user device associated with the first user, and wherein each primary communication channel in the plurality of communication 
joining the first user, for a first primary communication channel in the plurality of primary communication channels 
associated with the first user, to one or more pre-existing sub-channels associated with the first primary communication channel;

receiving a first message that is posted by the first user, wherein the first message comprises (a) a key identifying a first sub-channel in the one or more pre-existing sub-channels, (b) a first application programming interface token identifying the first user, and (c) a first communication;
C) responsive to receiving the first message, evaluating the first text communication with a plurality of classifiers thereby producing a respective classifier result for each respective classifier of the plurality of classifiers, 

responsive to the first message, initiating a first automated human interface module to engage in electronic conversation with the first user using the first sub-channel, wherein the first automated human interface module includes a first node graph, the first node graph comprises a first plurality of nodes and a first plurality of edges, and each edge in the first plurality of edges connects two nodes in the first plurality of nodes;
receiving a second message that is posted by the first automated human interface module, wherein the second message includes (a) the key identifying the first sub-channel, (b) the first application programming interface token identifying the first user, and (c) a second 
using the first application programming interface token and the key to route the second message to the first remote user device within the first sub-channel thereby initiating a first secure bidirectional conversation between (i) the first remote user device associated with the first user and (ii) a first enterprise data source associated with the first primary communication channel, wherein the first node graph directs one or more states of the first secure bidirectional 
conversation.

responsive to the first message, initiating a first automated human interface module to engage in electronic conversation with the first user using the first sub-channel, wherein the first automated human interface module includes a first node graph, the first node graph comprises a first plurality of nodes and a first plurality 
receiving a second message that is posted by the first automated human interface module, wherein the second message includes (a) the key identifying the first sub-channel, (b) the first application programming interface token identifying the first user, and (c) a second communication responsive to the first communication;  and
using the first application programming interface token and the key to route the second message to the first remote user device within the first sub-channel thereby initiating a first secure bidirectional conversation between (i) the first remote user device associated with the first user and (ii) a first enterprise data source associated with the first primary communication channel, wherein the first 
conversation.

responsive to the first message, initiating a first automated human interface module to engage in electronic conversation with the first user using the first sub-channel, wherein the first automated human interface module includes a first node graph, the first node graph comprises a first plurality of nodes and a first plurality of edges, and each edge in the first plurality of edges connects two nodes in the first plurality of nodes;
receiving a second message that is posted by the first automated human interface module, wherein the second message includes (a) the key identifying the first sub-channel, (b) the first application programming interface token identifying the first user, and (c) a second communication responsive to the first communication;  and

conversation.


Claims 21 of the instant application is anticipated by patent claim 1 in that claim 1 of the patent contains all the limitations of claim 21 of the instant application. Claim 21 of the instant application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting.

As to claims 22-40, claims 1-20 of P968 obviously discloses all limitations in the claims. Claims 22-40 of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable for obvious-type double patenting.

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,641,470 (hereinafter P470). Although the claims at issue are not identical, they are not patentably distinct from each other.


Claim 21 of the Instant Application
Claim 1 of P470
A method, comprising:
A method, comprising:
at a server system comprising one or more processors and memory:
at a server system comprising one or more processors and memory:
A) joining a first user to a primary communication channel that is associated with an automated human interface module, the automated human interface module including a plurality of nodes, wherein the primary communication channel facilitates electronic communication between a corresponding enterprise data source and a remote user device associated with the first user;
using a unique identifier received from a first user to obtain characteristic information from a user profile corresponding to the first user that is stored in one or more data stores;
joining the first user to a plurality of pre-existing primary communication channels based upon the user profile information for the first user, wherein each primary communication channel in the plurality of primary communication channels facilitates electronic communication 

wherein a first message in the first plurality of messages is posted by the first enterprise data source, the first message is associated with (a) a key identifying the first sub-channel and (b) a first application programming interface token identifying the first user,
C) responsive to receiving the first message, evaluating the first text communication with a plurality of classifiers thereby producing a respective classifier result for each respective classifier of the plurality of classifiers, wherein each respective classifier result of the plurality of classifier results identifies a respective node of the 

messages is posted by the first enterprise data source, the first message is associated with (a) a key identifying the first sub-channel and (b) a first application programming interface token identifying the first user, a second message in the second plurality of messages is posted by 

joining, for a first primary communication channel in the plurality of primary communication channels associated with the first user, the first user to a first plurality of pre-existing sub-channels automatically without human intervention, wherein a first sub-channel in the first 
messages is posted by the first enterprise data source, the first message is associated with (a) a key identifying the first sub-channel and (b) a first application programming interface token identifying 

joining, for a first primary communication channel in the plurality of primary communication channels associated with the first user, the first user to a first plurality of pre-existing sub-channels 
messages is posted by the first enterprise data source, the first message is associated with (a) a key identifying the 


Claims 21 of the instant application is anticipated by patent claim 1 in that claim 1 of the patent contains all the limitations of claim 21 of the instant application. Claim 21 

As to claims 21-40, claims 1-20 of P470 obviously discloses all limitations in the claims. Claims 22-40 of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable for obvious-type double patenting.

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,450,901 (hereinafter P901). Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim 21 of the Instant Application
Claim 1 of P901
A method, comprising:
A method, comprising:
at a server system comprising one or more processors and memory:
at a server system comprising one or more processors and memory:
A) joining a first user to a primary communication channel that is associated with an automated human interface module, the automated human interface module including a plurality of nodes, wherein the primary communication 

joining the first user to a plurality of pre-existing primary communication channels based upon the user profile information for the first user, wherein each primary communication channel in the plurality of primary communication channels is limited to communication with a single corresponding enterprise data source in a plurality of enterprise data sources and facilitates electronic communication between the single corresponding enterprise data source and the first user, and wherein each primary communication channel in the plurality of communication channels hosts a different plurality of users;

wherein a first sub-channel in the corresponding plurality of pre-existing sub-channels associated with a first primary communication channel in the 
first enterprise data source, thereby facilitating secure exchange of a second plurality of messages, and




joining, for each respective primary communication channel in at least a subset of the plurality of primary communication channels associated with the first user, the first user to a corresponding plurality of pre-existing sub-channels based upon the user profile information for the first user automatically without human intervention, each said plurality of sub-channels forming a corresponding hierarchical tree in which the corresponding primary communication channel is a root node and the plurality of sub-channels are child nodes, wherein a sub-channel in each said corresponding hierarchy of sub-channels enables a secure bidirectional conversation between (i) a remote user device associated with the first user and (ii) the enterprise data source associated 

joining, for each respective primary communication channel in at least a subset of the plurality of primary communication channels associated with the first user, the first user to a corresponding plurality of pre-existing sub-channels based upon the user profile information for the first user automatically without human intervention, each said plurality of sub-channels forming a 


Claims 21 of the instant application is anticipated by patent claim 1 in that claim 1 of the patent contains all the limitations of claim 21 of the instant application. Claim 21 of the instant application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting.

As to claims 22-40, claims 1-20 of P901 obviously discloses all limitations in the claims. Claims 22-40 of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable for obvious-type double patenting.


Allowable Subject Matter
Claims 21-40 are allowable over prior art references.
Note: ODP rejections have to be overcome in order to allow the case.

The following is an examiner’s statement of reasons for allowance:
The prior art references do not discloses “C) responsive to receiving the first message, evaluating the first text communication with a plurality of classifiers thereby producing a respective classifier result for each respective classifier of the plurality of classifiers, wherein each respective classifier result of the plurality of classifier results identifies a respective node of the plurality of nodes that best matches with the first text communication in accordance with a corresponding classifier in the plurality of ”
For example , U.S. Patent Application Publication 2016/0127557 A1 to McCormack et al. (hereinafter McCormack) discloses a system and method for selecting at least one agent for at least one communication session in an enterprise is disclosed.  The resource selection management computer system includes a monitoring module for monitoring one or more parameters of the at least one communication session involving the at least one agent; a database for storing the one or more monitored parameters; a computing module for computing at least one data value based on the one or more monitored parameters by using at least one fuzzy logic; a determination module for determining at least one attribute of the agent based on the at least one computed data value; and an agent selection module for selecting at least one agent based on the at least one determined attribute. Particularly, McCormack’s system monitors a type of a communication session to the contact center 100, a type of a customer, static details of a communication session, and sentiments of a customer (see [0078]-[0081], [0088]-[0092]). However,  McCormack does not disclose the limitations identified above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See attached form PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUOLEI ZONG whose telephone number is (571)270-7522.  The examiner can normally be reached on Monday-Friday 9:00AM-5:30PM IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F Chan can be reached on (571)272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/RUOLEI ZONG/Primary Examiner, Art Unit 2441                                                                                                                                                                                                        3/9/2021